                    Case 8:18-cv-01796-JFW-JDE Document 41 Filed 11/02/20 Page 1 of 2 Page ID #:2462



                             1     MISTY A. MURRAY (SBN CA 196870)
                                   mmurray@hinshawlaw.com
                             2     HINSHAW & CULBERTSON LLP
                                   350 South Grand Avenue, Suite 3600
                             3     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800                                                  JS-6
                             4     Facsimile: 213-614-7399
                             5     Attorneys for Defendant
                                   Metropolitan Life Insurance Company
                             6
                             7                             UNITED STATES DISTRICT COURT
                             8                        CENTRAL DISTRICT OF CALIFORNIA
                             9     CHAD COMBE, an individual,            Case No. 8:18-cv-01796 JFW (JDEx)
                          10                  Plaintiff,                 (Honorable John F. Walter)
                          11            vs.                              ORDER ON STIPULATION FOR
                                                                         DISMISSAL OF ACTION WITH
                          12       METROPOLITAN LIFE                     PREJUDICE
                                   INSURANCE COMPANY,
                          13                                             [FRCP 41(a)]
                                              Defendants.
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
  Los Angeles, CA 90071-3476                                                                          1014108\306871763.v1
         213-680-2800
                    Case 8:18-cv-01796-JFW-JDE Document 41 Filed 11/02/20 Page 2 of 2 Page ID #:2463



                             1                                        STIPULATION
                             2
                                         Pursuant to Federal Rule of Civil Procedure, Rule 41(a), and following the
                             3
                                   settlement of this matter, Plaintiff Chad Combe and Defendant Metropolitan Life
                             4
                                   Insurance Company, by and through their respective attorneys of record, hereby
                             5
                                   stipulate that this entire action shall be dismissed with prejudice. The parties further
                             6
                                   stipulate that each party shall bear his or its own attorneys’ fees and costs.
                             7
                             8     IT IS SO STIPULATED.
                             9
                                   DATED: October 30, 2020                         HINSHAW & CULBERTSON LLP
                          10
                          11                                                By: /s/ Misty A. Murray
                                                                                MISTY A. MURRAY
                          12                                                    Attorneys for Defendant
                                                                                Metropolitan Life Insurance Company
                          13
                          14
                                   DATED: October 30, 2020                         LAW OFFICES OF CHRISTIAN J.
                          15                                                       GARRIS
                          16
                                                                            By: /s/ Christian J. Garris
                          17                                                    CHRISTIAN J. GARRIS
                                                                                Attorneys for Plaintiff
                          18                                                    Chad Combe
                          19
                          20       Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures,
                          21       Misty A. Murray hereby attests that concurrence in the filing of this document and its
                                   content has been obtained by all signatories listed.
                          22
                          23
                                   IT IS SO ORDERED.
                          24
                          25       DATED: November 2, 2020
                                                                                   HON. JOHN F. WALTER
                          26                                                       U.S DISTRICT JUDGE
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                               1
  Los Angeles, CA 90071-3476                                                                                  1014108\306871763.v1
         213-680-2800
